OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 7^1^
             STATE OF TEXAS*£<g^
                             '**&
                                                                            PITKJEV BOWES


             PENALTYFOR^>*o»v
3/25/2015    FKBVATEUSE fe <$&.                                             MAR31     2015
                                                               [LED FROM ZIP CODE 78701
ELLER, NATHAN RAY              Ct
                                                                           WR-83,051-01
On this day, the application for.J 1.07 fVrit                 |fipus has been received
and presented to the Court.         ^   "'" ***'*

7*7/ I                                                               Abel Acosta, Clerk




                                nUtHttlttfti